
	
		I
		111th CONGRESS
		1st Session
		H. R. 1684
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Hastings of
			 Washington (for himself, Mr. Bishop of
			 Utah, Mr. Chaffetz,
			 Mr. Broun of Georgia,
			 Mr. Shuster,
			 Mr. McClintock,
			 Mr. Fleming,
			 Mr. Young of Alaska,
			 Mr. Brown of South Carolina,
			 Mr. Smith of Nebraska,
			 Mr. Duncan,
			 Mr. Coffman of Colorado,
			 Mrs. Lummis,
			 Mr. Lamborn,
			 Mr. Gohmert,
			 Mr. Manzullo, and
			 Mr. Putnam) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To preserve the rights granted under second amendment to
		  the Constitution in national parks and national wildlife refuge
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation of the Second Amendment in National Parks and National
			 Wildlife Refuges Act.
		2.Firearms in
			 National Parks and National Wildlife RefugesExcept as provided in section 930 of title
			 18, United States Code, a person may possess, carry, and transport concealed,
			 loaded, and operable firearms within a national park area or national wildlife
			 refuge area in accordance with the laws of the State in which the national park
			 area or national wildlife refuge area, or that portion thereof, is located.
		
